DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at least two battery modules in a vehicle width direction and at least two battery modules in a front-rear direction (i.e., four battery modules total). However, claim 4 refers to “the two battery modules” (line 3) and “the battery module” (line 5) and it is unclear to which modules the limitations refer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 10,158,113) in view of Narisawa et al. (US 2018/0075996).
	Fujii et al. disclose a vehicle battery unit comprising: a plurality of battery modules (see the front grouping of batteries 22 in Fig. 2) arranged at least two in a vehicle width direction and at least two in a front-rear direction of a vehicle; an electric connection box (34); a battery control device (35) configured to control the plurality of battery modules; a voltage detection line (61) extending from the plurality of battery modules; and a battery case (15) which accommodates the plurality of battery modules, the electric connection box, the battery control device, a signal line (62), and the voltage detection line, wherein: the battery control device includes: a first connector (70) to which the signal line is connected on the one side in the front-rear direction; and a second connector to which the voltage detection line (69) is connected on the other side in the front-rear direction; and the battery control device (35) is disposed above the plurality of battery modules (Fig. 1).
Fujii et al. do not disclose an electric connection box (34) arranged on one side (i.e., a front) of the plurality of battery modules or a signal line extending from the electric connection box.
	Narisawa et al. disclose an electrical connection box (80) arranged on a front side of a plurality if battery modules (51) and a signal line (104) extending from the electrical connection box to the battery control device (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle battery unit of Fujii et al. by moving the electrical connection box and battery control device to the front of the battery case so that the wires may be routed through the case using available space and in such a way as to protect the wires during a collision.
	Fujii et al. further disclose parts of the voltage detection line and signal line disposed between two battery modules adjacent in a vehicle width direction (Fig. 2) and parts of the lines are unitized (Fig. 6). The battery case includes a case body and a cover (15) with a raised portion convex upward, which overlaps with the battery control device and second connector (Fig. 1); the case is located below a floor of a vehicle and at least party between front and rear seat rails (Fig. 1).
	Narisawa et al. further disclose a case-side connector (108) on one side of the battery case to connect an electric component of the vehicle to the battery control device.
Claim(s) 2 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 10,158,113) in view of Narisawa et al. (US 2018/0075996) as applied to claim 1 above, and further in view of Nakamori (US 8,936,125).
	Fujii et al. and Narisawa et al. meet all the limitations of the claimed invention, but do not disclose the claimed cross members. Nakamori discloses a vehicle battery case comprising at least two cross members (30), to which battery components are at least indirectly attached, and a bracket (62) bridged between two cross members such that substantially rectangular batteries are arranged between the cross members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle battery unit of Fujii et al. to include the cross members and brackets of Nakamori for improved structural rigidity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Katy M Ebner/Primary Examiner, Art Unit 3618